ALITO, Circuit Judge,
concurring in part and dissenting in part.
I join parts I, II, IV, and V of the opinion of the court, but I disagree with the court's decision insofar as it holds that some of the challenged administrative actions are subject to judicial review under the Administrative Procedure Act, 5 U.S.C. §§ 701 and 702.
As the court notes (maj. at 944), there is a “general presumption favoring judicial review of administrative action,” but this presumption may be overcome by express statutory language, legislative history, or “inferences of intent drawn from the statutory scheme as a whole.” Block v. Community Nutrition Inst., 467 U.S. 340, 349, 351, 104 S.Ct. 2450, 2456, 2457, 81 L.Ed.2d 270 (1984). Assuming that this presumption applies in the present context,1 I conclude that the legislative history and the statutory scheme, considered together, show that Congress meant to preclude review.2
I.
The legislative history must be viewed in light of the problems that Congress confronted when it enacted the Base Closure and Realignment Acts of 1988 and 1990. Congress undoubtedly recognized that objective and prompt decisions concerning base closings are vitally important, particularly at a time of budgetary problems and rapidly changing defense needs.3 At the same time, Congress was acutely aware that for more than a decade before the passage of these laws, every attempt to close or realign a major base in this country had been blocked by Congress itself or by the courts.4 The 1988 and 1990 Acts were devised to clear away the major obstacles that had produced this costly impasse.
One of the chief obstacles targeted by Congress was litigation that had obstructed base closing and realignment efforts. See H.R.Conf.Rep. No. 1071, 100th Cong., 2d Sess. 23 (1988) [hereinafter 1988 Conf. Rep.], reprinted in 1988 U.S.C.C.A.N. 3403. In 1977, Congress had enacted legislation requiring the Department of Defense to comply with various procedural requirements, including the preparation of an environmental impact statement under the National Environmental Policy Act of 1969 [hereinafter NEPA], before carrying out any major base closing or realignment. 10
*957U.S.C. § 2687(b)(lH3) (Supp.I 1977). In some instances, NEPA challenges had dragged on in the courts for years and had successfully blocked the closing of assert-edly obsolete and unneeded bases. See 1988 Conf. Rep. at 23, 1988 U.S.C.C.A.N. at 3403. Both the 1988 and 1990 Acts dealt directly with this specific problem by generally prohibiting NEPA review.5 While we are not concerned with NEPA review in this case, this experience is nevertheless instructive for present purposes. It demonstrates that Congress, anxious to remove the impediments that had effectively prevented base closings and realignments for more than a decade, was keenly aware how litigation concerning procedural requirements could be successfully used to stall and ultimately defeat base closing plans.
Unfortunately, while Congress expressly addressed the problem of NEPA review in the body of the 1988 and 1990 Acts, Congress did not confront the question of APA review in the same clear and direct manner. Instead, Congress relegated this question to discussion in the Conference Report. H.R.Conf.Rep. No. 923, 101st Cong., 2d Sess. 706 (1990) [hereinafter 1990 Conf. Rep.] reprinted in 1990 U.S.C.C.A.N. 3258. Moreover, the relevant passage in the Conference Report, which is set out in full in the court’s opinion (maj. at 949), is not a model of clarity, as the majority points out (id). The passage in the report jumbles together several separate administrative law concepts — the military affairs exception to the APA’s general rulemaking and adjudication provisions (5 U.S.C. §§ 553(a)(1), 554(a)(4)), the concept of final agency action (5 U.S.C. § 704), and the availability of judicial review (5 U.S.C. §§ 701(a), 702). No party in this case has been able to provide a fully satisfactory exegesis of this passage — nor can I. Still, I do not think that this passage, particularly when viewed in light of the background recounted above, can be wholly dismissed. The passage does state quite clearly that there would be no APA review of key decisions in the base closing and realignment process, including the President’s decision to accept the Commission’s package of recommendations and the Secretary of Defense’s actions in implementing that package after the 45-day report-and-wait period. Because the issuance of the Commission’s package is not included in this list, I agree with the majority that this passage alone is not enough to overcome the strong presumption in favor of judicial review. Nevertheless, I believe that this passage, despite its ambiguities, provides support for the proposition that Congress did not want APA review to interfere with its detailed base closing and realignment scheme.6
II.
“[T]he inferences of intent drawn from [this] scheme” (Block, 467 U.S. at 349, 104 S.Ct. at 2456) point clearly toward the same conclusion. This innovative scheme was designed to obviate the institutional impediments that were thought to have contributed to the decade-long impasse regarding base closings and realignments. Under this scheme, an independent, bipartisan Defense Base Closure and Realignment Commission was created to formulate a package of recommended closings and realignments. 1990 Act § 2902. After receiving submissions from the Department of Defense, the Commission must draw up and send its package of recommendations to the President by July 1 of the year in question. Id. § 2903(a)-(d). Within a short *958time — by July 15 — the President must choose between two options: (a) he may approve the entire package and transmit it to Congress or (2) he may disapprove the package in whole or in part and send it back to the Commission for reconsideration. Id. § 2903(e). If the President selects the first option and approves the package, Congress may disapprove the entire package by joint resolution within 45 days. Id. § 2904(b). If Congress fails to do so, all of the slated closings and realignments may be carried out. Id.
If the President selects the second option and sends the package of recommendations back to the Commission, the Commission must issue a revised package by August 15. Id. § 2903(e)(3). The President may then approve or disapprove the entire revised package. Id. § 2903(e)(4). If he approves, the package is sent to Congress, and the procedure just described is followed. If he disapproves, the process ceases. Id. § 2903(e)(5).
This scheme was designed to eliminate at least three obstacles that had thwarted past efforts to close bases. First, the scheme sought to prevent delaying tactics by setting short, inflexible time limits for action by the Commission, the President, and the Congress. The legislative history makes it abundantly clear that speed and finality were regarded as indispensable components of the new scheme. The House Conference Report stated that one of the main defects in the prior procedures was that “closures and realignments [have taken] a considerable period of time and [have involved] numerous opportunities for challenges in court.” 1990 Conf.Rep. at 705, 1990 U.S.C.C.A.N. 3257. The Report added that the new scheme was intended to expedite this process.7 Representative Les Aspin, the chairman of the House Armed Services Committee and one of the sponsors of the 1988 Act,8 reiterated the same point, stating that the new plan was intended to “streamline current law on base closures to allow for expeditious closure of bases once the decision to close had been fully reached under the process.” 137 Cong. Rec. H6007 (daily ed. July 30, 1991). Representative Dick Armey, one of the architects of the new scheme,9 stated on the House floor:
[O]ne huge advantage to this base closing procedure is that it allows a base closing decision to be made with some finality. In the past, proposed base closings were often disputed for year[s] before a final verdict was rendered. That was the worst of all possible worlds. Even if the base was eventually saved from closure, the businesses around the base were greatly harmed by the persistent uncertainty.
Under this procedure, however, all the communities affected [have] a chance to thoroughly make their case for their base. Now, this time of deliberation will come to an end and the decision will be made. At this point communities can roll up their sleeves, pull together, and find the best way to adjust to the base closure.
Id. at H6008.10 On another occasion, Representative Armey wrote that “the supporters of obsolete bases ... by enacting an array of environmental study mandates, advance notice requirements, and gratuitous red tape ... have simply ground base closings to a halt.”11 He went on to explain that after a proposed closing is de*959layed for years by litigation “the local citizenry and members of Congress are thoroughly aroused, and the political pressures to cancel the closing order are all but insurmountable.” 12 See also Base Closure Hearings at 19 (statement of Rep. Armey); 134 Cong.Rec. H1615 (daily ed. Apr. 13, 1988) (statement of Rep. Armey).
Second, the new scheme was designed to insulate base closing and realignment decisions from actual or apparent influence by partisan and other political considerations. In the past, Executive Branch recommendations had often been criticized and defeated on the ground that particular bases had been doomed or spared based on improper political factors. For example, Representative Armey said that prior base closing decisions had been “contaminated by unworthy political considerations” and that particular bases had been closed or retained in order to punish or reward members of Congress. 137 Cong.Rec. H6008 (daily ed. July 30, 1991).13 Other members echoed these sentiments.14 See also Commission Report at 1-1, 1-2.
The new scheme sought to remove any possible grounds for such charges by transferring the responsibility for recommending closings and realignments to an independent, nonpartisan body. Furthermore, the new scheme recognized that political considerations might creep back into the decisionmaking process if either the President or the Congress was permitted to add particular bases to or remove particular bases from the list formulated by the Commission. The new scheme therefore prohibited any such additions or deletions; restricting the President’s and Congress’s options to the acceptance or rejection of the Commission’s entire list. The House Report on the 1990 Act explained that the “right way” to close bases is to use “a highly respected, bipartisan commission [to] recommend bases for realignment or' closure based on a number of neutral and widely endorsed criteria” and to give Congress “the opportunity to accept or reject the recommendations as a whole.” H.R.Rep. No. 655, 101st Cong., 2d Sess. 341, reprinted in 1990 U.S.C.C.A.N. 2931, 3067. Likewise, the House Report on the 1988 Act explained: “[A] major concern underlying the ‘Base Closure Commission’ proposal is that political pressures in the Congress could block the closing of particular facilities. One important element of the Committee’s procedure that is designed to allay that concern is the provision that the resolution may not be amended by the Congress.” 1988 House Report pt. II at 10, 1988 U.S.C.C.A.N. at 3372.
*960Third, the new scheme apparently reflected the belief that Congress, although previously unable to agree on any major base closings, would find it easier to approve a package of recommended closings that had to be accepted or rejected in its entirety. Chairman Aspin repeatedly emphasized this point in public statements,15 and his predictions proved accurate. While no major closing or alignment had been accomplished since the 1970s, the Commission’s 1991 recommendations were approved by the President, and a proposed joint resolution of disapproval lost in the House by an overwhelming margin. 137 Cong.Rec. H6006 (daily ed. July 30, 1991).
III.
In my view, judicial review of base closing decisions is inconsistent with this scheme because a successful challenge— i.e., one that at least temporarily invalidates a base closing decision — would thwart the scheme’s fundamental objectives.
First, it seems clear that judicial review would undermine the concepts of speed and finality that Congress regarded as vital parts of its plan. See Morris v. Gressette, 432 U.S. 491, 503-04, 97 S.Ct. 2411, 2419-20, 53 L.Ed.2d 506 (1977). In the vast majority of cases, judicial review could not be completed within the short time limits imposed by the Act. The majority acknowledges (maj. at 948) that “the Act’s timetable is inconsistent with judicial review prior to the final decision on which bases to close,” but the majority “sees little tension between that timetable and judicial review after a final list of bases for closure” has been approved by the President and not disapproved by the Congress.
I disagree. The new scheme crafted by Congress contemplates that a truly “final” decision on a package of closings and realignments would be completed within the short time periods set out.16 The scheme did not contemplate that this “final” decision would then be subject to judicial review, possible reversal, and further action by the Commission, the President, and the Congress.
Furthermore, judicial review of one part of a purportedly “final” package will often implicate other parts of the package. Decisions regarding base closings sometimes involve hard choices concerning the relative merits of comparable bases. (In this case, for example, a major theme in the plaintiffs’ complaint is the Philadelphia Naval Yard’s claimed superiority over other similar naval yards that the Commission evaluated more highly and therefore recommended be retained.) Thus, if the Commission decides to recommend closure of base A rather than Base B and the decision on Base A is reversed after judicial review of the Commission’s procedures, the decision to recommend retention of Base B will logically be called into question. In this way, judicial review of one part of the “final” package may reopen other parts of the package as well — or require the taxpayers to pay for clearly redundant facilities.
Not only would judicial review after a purportedly “final” decision upset the timetable set out in the Act, but such review would undermine the concept that neither the President nor Congress should be permitted to approve or disapprove the closing of a particular base but should instead be *961restricted to choosing between acceptance or rejection of the Commission’s entire package. If the plaintiffs in this case succeed on their underlying APA claims and the Commission is required to conduct further proceedings and issue a new recommendation regarding the Philadelphia Naval Yard, the President and the Congress would then be placed in precisely the situation that the new scheme was designed to avoid — deciding whether to close or spare a single base.
In sum, it seems to me that the statutory scheme is grounded on concepts — speed, finality, and limiting the President and the Congress to an all-or-nothing choice on a package of recommendations — that are inconsistent with judicial review under the APA. Certainly I do not suggest that review of the decision regarding the Philadelphia Naval Yard will bring the statutory scheme tumbling down, and I am unable to predict what effect if any the precedent set by this case will have on litigation concerning future attempted closings. I conclude only that judicial review of base closing and realignment decisions is conceptually inconsistent with the innovative scheme enacted by Congress. This analysis, reinforced by the legislative history, leads me to the conclusion that base closing decisions are not reviewable under the APA.

. The defendants question whether this presumption applies because of the national security ramifications of base closing and realignment decisions.


. The majority states that "at least in one sense, we are here asked to review a presidential decision” (maj. at 945). As I interpret the complaint and the plaintiffs’ brief, however, they seek review, not of Presidential action, but of actions taken by the named defendants, i.e., the Secretary of Defense, the Secretary of the Navy, the Defense Base Closure and Realignment Commission, and its members. Accordingly, I see no need to decide whether actions of the President are reviewable under the APA or under administrative “common law.”
Because the plaintiffs do not appear to seek review of Presidential action and because the defendants' actions would not have affected the plaintiffs if the President had not accepted the Commission’s recommendations, it could be argued that the defendants' actions did not constitute "final agency action” under 5 U.S.C. § 704. I see no need to decide this question, however, because I conclude that the defendants’ actions are not reviewable on other grounds.


. See Defense Base Closure and Realignment Commission, Report to the President 1991 at v-vi [hereinafter Commission Report ]; Hanlon, Military Base Closings: A Study of Government by Commission, 62 U.CoIo.L.Rev. 331, 336, 358 (1991).


. See, e.g,, Base Closure: Hearings on H.R. 1583 and H.R. 4481 on the Consolidation of Military Bases Before the Military Installations and Facilities Subcommittee and Defense Policy Panel of the House Committee on Armed Services, 100th Cong., 2d Sess. 349 (1988) (statement of Rep. Armey) [hereinafter Base Closure Hearings ]; Commission Report at 1-4.


. Defense Authorization Amendments and Base Closure and Realignment Act of 1988, Pub.L. No. 100-526 § 204(c), 102 Stat. 2623, 2627 (1988) [hereinafter 1988 Act]; Defense Base Closure and Realignment Act of 1990, Pub.L. No. 101-510, § 2905(c), 104 Stat. 1808, 1815 [hereinafter 1990 Act].


. See abo 137 Cong.Rec. H10143 (daily ed. Nov. 14, 1991) (in recommending certain amendments to the 1990 Act, the conferees on the 1991 amendments "reaffirm the view, expressed in the [Conference Report on the 1990 Act] that actions taken under the Act ... 'would not be subject to judicial review’”); 137 Cong.Rec. SI7411 (daily ed. Nov. 22, 1991) (statement of Sen. Nunn that the conferees’ 1991 statement had the same meaning as the passage in the 1990 Conference Report).


. The Report stated (1990 Conf.Rep. at 705-707, 1990 U.S.C.C.A.N. at 3257-3259): "A new process involving an independent, outside commission will permit base closure to go forward in a prompt and rational manner.... [T]he new procedures would considerably enhance the ability of the Department of Defense to promptly implement proposals for base closures and realignment.”


. H.R.Rep. No. 735, 100th Cong., 2d Sess., pt. I, 8 (1988), reprinted in 1988 U.S.C.C.A.N. 3355, 3357.


. Id.


. See ( iso Armey, Base Maneuvers — The Games Congress Plays with the Military Pork Barrel, Joint Hearings at 30, 35, reprinted from Policy Review, Winter 1988, at 70, 75 [hereinafter Base Maneuvers ].


. Base Maneuvers at 72.


. Id.


. Base Closure Hearings, at 20-21 (statement of Rep. Armey quoting past statements by Senators Bumpers and Heinz); id. at 17 (statement of Rep. Armey) (“To put it bluntly, there is a widespread fear in Congress that an Administration with unrestricted base closure power may use that power as a political weapon to intimidate Congress.’’); id. at 349 (statement of Rep. Ar-mey) (”[T]here is a fear that an Administration may use the threat to close particular military bases in order to influence the votes of members of Congress.”). See also 1990 Conf.Rep. at 705, 1990 U.S.C.C.A.N. at 3257; H.R.Rep. 735, 100th Cong., 2d Sess., pt. II, 8-9, reprinted in 1988 U.S.C.C.A.N. at 3370, 3372 [hereinafter 1988 House Report pt. II].


. See, e.g., 137 Cong.Rec. H6008 (daily ed. July 30, 1991) (statement of Rep. Weldon) ("I supported the base closing process in the legislation ... because I wanted to remove [the] politics of the process of closing bases, and I think to a large extent we have done that from the standpoint of Republican versus Democratic politics.” ); id. at H6012 (statement of Rep. Snowe) (“This process was intended to remove the supposed evil of congressional politics from the base closure process.” ); id. at H6038 (statement of Rep. Fazio) ("Many serious and legitimate concerns were raised as to the political nature of the base closure recommendations when Secretary Cheney released his first list in January 1990. Because of these concerns, Congress included legislation as part of the fiscal year 1991 Defense authorization bill which put in place a clear, objective, and fair process for closing bases."). The legislative history of the 1988 Act reflected similar views. See 1988 House Report pt. II at 9, 1988 U.S.C.C.A.N. at 3372 (”[P]olitical pressure has thwarted attempts to effect savings and efficiencies by shutting down unneeded facilities, and ... only by creating an expedited and automatic mechanism, insulated from the political pressures of the normal legislative process, will such savings be achieved.”).


. See Morrison, Caught Off Base, 21 Nat'l J. 801, 801 (1989) (quoting Rep. Aspin); Mills, Base Closings: The Political Pain Is Limited, 46 Cong.Q.Weekly Rep. 3625 (1988) (quoting Rep. Aspin). See also 137 Cong.Rec. H6022 (daily ed. July 30, 1991) (statement of Rep. Holloway); Mills, Challenge to Base Closings Fizzles on House Floor, 47 Cong.Q.Weekly Rep. 2062 (1989); Mills, Pain in Members' Home States Fails to Move Minds on Hill, 47 Cong.Q.Weekly Rep. 604 (1989); Towell, Hill Paves Way for Closing Old Base, 46 Cong.Q.Weekly Rep. 2999 (1988) ("[B]y forcing Congress to deal with the proposal as a package, the new procedure [made] it harder for members to cut deals to protect individual bases in their home districts against cutbacks.").


. In providing for very limited NEPA review— of property disposal and relocation actions to be taken after a final closing or alignment decision (1990 Act § 2905(c)(3)) — Congress imposed a very short (60-day) statute of limitations. No statute of limitations was prescribed for a suit of the type at issue here. This seems a clear indication that no such suits were contemplated.